Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A merchandise security system for displaying and protecting an article of merchandise and an auxiliary device of the article of merchandise from theft, comprising: a sensor that is secured to the article of merchandise and that detects removal of the article of merchandise from the sensor; a base that removably supports the sensor and the article of merchandise thereon, wherein the base further comprises an auxiliary port housed therein that electrically connects to the auxiliary device, wherein the auxiliary device is an electronic device configured to interact with the article of merchandise; and a cable operably connected to the sensor, wherein the base transfers power to the auxiliary port for powering the auxiliary device, and wherein a security signal is transmitted through the auxiliary port that is used to detect removal of the auxiliary device from the base.
As per claim 19, 
A method for displaying and protecting an article of merchandise and an auxiliary device of the article of merchandise from theft, comprising: securing a sensor to the article of 
The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Johnston (US 20150028145) shows a merchandise security system for displaying and protecting an article of merchandise from theft comprising a sensor, a base, a cable.  
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1 and 19, respectively, including: 
As per claim 1
a sensor that is secured to the article of merchandise and that detects removal of the article of merchandise from the sensor; a base that removably supports the sensor and the article of merchandise thereon, wherein the base further comprises an auxiliary port housed therein that electrically connects to the auxiliary device, wherein the auxiliary device is an electronic device configured to interact with the article of merchandise; and a cable operably connected to the 
As per claim 19, 
securing a sensor to the article of merchandise that detects removal of the article of merchandise from the sensor; attaching a base to a support surface that removably supports the sensor and the article of merchandise thereon, the base comprising an auxiliary port; connecting an end of a cable to the sensor, the opposite end of the cable operably connected to the base; and electrically connecting the auxiliary device to the auxiliary port, wherein the auxiliary device is an electronic device configured to interact with the article of merchandise, wherein the base transfers power to the auxiliary port for powering the auxiliary device, and wherein a security signal is transmitted through the auxiliary port that is used to detect removal of the auxiliary device from the base.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689